      6:18-cv-02911-TMC        Date Filed 04/15/19      Entry Number 30        Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 Haliron Power, LLC,

                Plaintiff,

        vs.                                       Civil Action No.: 6-18-cv-02911-TMC
 Fluor Daniel Caribbean, Inc., a subsidiary of
 Fluor Enterprises, Inc., Zurich American
 Insurance Company, Federal Insurance
 Company, Travelers Casualty and Surety
 Company, Fidelity and Deposit Company of
 Maryland, and Liberty Mutual Insurance
 Company,

                Defendants.



                        NOTICE OF REQUEST FOR PROTECTION

       Pursuant to Local Rule 6.02, N. Ward Lambert, counsel for the Defendants, Fluor Daniel

Caribbean, Inc., a subsidiary of Fluor Enterprises, Inc., Zurich American Insurance Company,

Federal Insurance Company, Travelers Casualty and Surety Company, Fidelity and Deposit

Company of Maryland, and Liberty Mutual Insurance Company, respectfully requests this

Honorable Court’s protection from being called to hearings or other Court appearances in this case

from June 24 – June 28, 2019, as counsel has a family vacation scheduled.




NOTICE OF REQUEST FOR PROTECTION                                                             PAGE 1
      6:18-cv-02911-TMC        Date Filed 04/15/19   Entry Number 30       Page 2 of 2




                                                 Respectfully submitted,

                                                 s/N. Ward Lambert
                                                 N. Ward Lambert, Fed. ID No. 5246
                                                 Calvin T. Vick, Jr., Fed. ID No. 9502
                                                 Wesley B. Lambert, Fed. ID No. 11990
                                                 HARPER, LAMBERT & BROWN, P.A.
                                                 201 W. McBee Ave., Suite 450 (29601)
                                                 P.O. Box 908
                                                 Greenville, SC 29602
                                                 PH: (864) 235-5535
                                                 FX: (864) 235-6866
                                                 wlambert@hlblegal.com
                                                 tvick@hlblegal.com
                                                 weslambert@hlblegal.com

                                                 Attorneys for Defendants, Fluor Daniel
                                                 Caribbean, Inc., a subsidiary of Fluor
                                                 Enterprises, Inc., Zurich American Insurance
                                                 Company, Federal Insurance Company,
                                                 Travelers Casualty and Surety Company,
                                                 Fidelity and Deposit Company of Maryland,
                                                 and Liberty Mutual Insurance Company
April 15, 2019
Greenville, South Carolina




NOTICE OF REQUEST FOR PROTECTION                                                         PAGE 2
